UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1302


EMETERIO GAERLAN ROA, III; RACHEL A. ROA,

                Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                Respondent - Appellee.



       Appeal from the United States Tax Court.         (361-13L)


Submitted:   August 22, 2014                 Decided:   September 8, 2014


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emeterio Gaerlan Roa, III, Rachel A. Roa, Appellants Pro Se.
Gilbert Steven Rothenberg, Deputy Assistant Attorney General,
Tamara W. Ashford, Jonathan S. Cohen, Laurie Allyn Snyder,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; William
J. Wilkins, INTERNAL REVENUE SERVICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emeterio Gaerlan Roa, III, and Rachel A. Roa appeal

from the tax court’s order upholding the Commissioner’s notice

of   federal    tax    lien       with      respect       to    the    Roas’    income     tax

liabilities     for    the    2006         through       2010    tax   years.       We    have

reviewed the record and find no reversible error.                              Accordingly,

we affirm the tax court’s determination that Rachel Roa’s wages

are not exempt from income tax pursuant to 26 U.S.C. § 893

(2012), and thus affirm the tax court’s order.                                 See Ying v.

Comm’r, 25 F.3d 84, 88 (2d Cir. 1994) (holding that Form I-508

waiver    executed      under          §    247(b)        of     the     Immigration       and

Nationality     Act,    8    U.S.C.         §   1257(b)        (2012),   waives     the    tax

exemption   provided         in   26       U.S.C.    §    893    (2012));      Treas.     Reg.

§ 1.893-1(a)(5) (employee of a foreign government who executes

INS Form I-508 waiver “thereby waives the exemption conferred by

section   893   of     the    Code”).           We   dispense         with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                    AFFIRMED




                                                2